UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4792


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KOFIE AKIEM JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge. (1:03-cr-00047-FPS-JSK-1)


Submitted:   March 19, 2013                 Decided:   April 2, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. Ryan Kennedy, ROBINSON & MCELWEE, Clarksburg, West Virginia,
for Appellant.    Robert H. McWilliams, Jr., Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kofie Akiem Jones appeals his sentence at the low end

of   his     Guidelines      range     imposed     in    resentencing            after   the

district court granted his motion to vacate his mandatory life

sentence under 18 U.S.C. § 3559(c)(7) (2006).                        On appeal, Jones

contends that the district court abused its discretion by not

sentencing        him    below   his   Guidelines       range,      erred    in     finding

brandishing of a firearm on count six as a result of a special

interrogatory to the jury, and erred in applying an organizer or

leader enhancement and not a role reduction.                       We affirm.

              We   review    a    sentence      under    a    deferential         abuse-of-

discretion standard.             See Gall v. United States, 552 U.S. 38, 51

(2007).      The first step in this review requires us to ensure

that   the    district       court     committed    no       significant         procedural

error,     such    as     improperly    calculating          the    Guidelines       range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                          United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                         If the sentence is

procedurally        reasonable,        we   then    consider         the     substantive

reasonableness of the sentence imposed, taking into account the

totality     of    the    circumstances.         Gall,       552    U.S.    at    51.     We

presume that a sentence within or below a properly calculated

Guidelines range is substantively reasonable.                        United States v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012).

                                            2
              In    determining      whether       the   district       court    properly

applied the Guidelines, we review the court’s legal conclusions

de novo and its factual findings for clear error.                         United States

v.   Layton,       564   F.3d    330,   334       (4th   Cir.    2009).        Procedural

sentencing errors and other specific claims of error raised for

the first time on appeal are reviewed for plain error.                            United

States v. Hargrove, 625 F.3d 170, 184 (4th Cir. 2010); United

States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010).                              Preserved

claims are reviewed for abuse of discretion, and if we find

abuse,      reversal      is    required   unless        the    error   was     harmless.

Lynn, 592 F.3d at 576.               Substantive reasonableness is reviewed

under an abuse-of-discretion standard.                   Carter, 564 F.3d at 328.

              We have reviewed the record and conclude that Jones’s

sentence is both procedurally and substantively reasonable.                          The

district     court       did   not   clearly       err   in    applying    a    two-level

enhancement for his role as organizer or leader in the criminal

activities or in denying a role reduction.                       The court correctly

calculated his Guidelines range and reasonably determined that a

sentence within the range was appropriate in this case.                                In

making this determination, the district court considered Jones’s

arguments and his post-original sentencing rehabilitation.

              We further conclude that the district court did not

err in resentencing Jones on count six to a consecutive prison

term   of    twenty-five        years   under       18   U.S.C.    § 924(c)(1)(C)(i)

                                              3
(2006).    To the extent that Jones challenges his twenty-five

year sentence based on the jury’s finding that a firearm was

brandished, we conclude that the sentence was not dependent on

the finding and any error would necessarily be harmless.               To the

extent that he challenges his conviction or otherwise challenges

the district court’s actions at trial, we conclude that Jones

waived this challenge by not raising it in his first appeal.

See United States v. Pileggi, 703 F.3d 675, 680 (4th Cir. 2013).

           We therefore affirm the district court’s judgment.              We

dispense   with     oral   argument   because     the    facts   and    legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4